DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 1/6/2021 has been entered.
Claims 1-21 are pending.  
Claims 9-11 have been withdrawn.
Claims 1 and 13 have been amended.
No new claims have been added.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-8, 12-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2011/0168563 A1) (cited as Suzuki ‘563) ) in view of Sugizaki et al (JP2001329221 A), further in view of Date (US 2010/0310898 A1) further in view of Sambasivan et al. (US 2004/0138058 A1).
Regarding claims 1, 2, and 12, Suzuki ‘563 teaches a tin plated (surface treated) steel sheet including an Sn-containing plating layer, a layer with a small amount of tin oxide[0042] (SnOx with x being from 1 to 3 formed on the surface of the tin-plated steel sheet), a first coating which contains P and Sn disposed on the Sn-containing plating layer, and a second coating oxide which contains P and Al (with aluminum-oxygen as a main constituent compound layer) [0011] and [0023].  
Suzuki ‘563 does not teach wherein, the aluminum-oxygen compound layer comprises aluminum oxide, aluminum hydroxide and phosphate and does not teach when the 3d5/2 spectrum of tin in the aluminum-oxygen compound layer is determined using an X-ray photoelectron spectroscopy, the ratio of the integration value of the profile derived from tin oxide to the integration value of the profile derived from tin phosphate (tin oxide/tin phosphate) is 6.9 or more. Suzuki ‘563 also does not teach the ratio of the amount of phosphorous to aluminum (mol/m2) in the aluminum-oxygen compound layer (P/Al) is 0.06 to 0.35.
However Sugizaki teaches a cation electrodeposition paint layer comprising aluminum phosphate (a phosphate), and with both aluminum oxide and aluminum hydroxide as well as a polycarboxylic (organic) acid such as that may be electrodeposited on a sheet steel [0002], [0004] and [0005]. Sugizaki teaches such a material provides a paint coating with excellent durability and anticorrosion performance [0002].  Sugizaki further teaches the constituent ratio of each of these components is not strictly limited and can be changed according to the purpose of use of the electrodeposition paint. Date teaches that in a coating system for cans, tin oxide secures adhesion of an organic film to the coated steel [0035]-[0036].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a an electrodeposition coating containing both Aluminum oxide and aluminum hydroxide as taught by Sugizaki and to adjust the tin oxide to optimize the ratio of the integration value of the profile derived from tin oxide to the integration value of the profile derived from tin phosphate (tin oxide/tin phosphate) to 6.9 or more in the aluminum-oxygen compound layer to provide good adhesion of an organic film on top of the paint to the coated steel. Since the amount of oxide and thus the ratio of oxide to phosphate in the layer adjacent to the organic film is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the tin oxide/tin phosphate ratio integration value to yield an expected result.
Additionally, Sambasivan teaches aluminophosphate coatings on materials such as alloys and teaches altering Al/P ratios of the coatings according to the substrate composition and oxide scale chemistries to achieve excellent adhesion. Sambasivan further teaches Al/P ratios between 1:1 and 10:1 which equates to P/Al ratios of .1 to 1 and teaches that a particular Al/P ratio can be selected to suit the needs for a specific application.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the P/Al ratio of the coating of Suzuki ‘563 to between of 0.1 to 1 and to optimize the ratio within the range 
Regarding claim 3, Suzuki ‘563, Sugizaki, Date and Sambasivan teaches all of the limitations of claim 1 as set forth above and Suzuki ‘563, further teaches phosphorous content of the first coating as from .3-10 mg/m 2 and the phosphorous content of the second coating as from 1.2-10 mg/m 2 and provides multiple examples such as samples 1, 2, 4, 6, 8-10, 12- 15, as well as samples 18-21 in Table 3 entirely within the instant claimed range of 0.5 to 20 mg/m 2.  Since Sugizaki teaches the constituent ratio of each of these components is not strictly limited and can be changed according to the purpose of use, it would have been obvious to a person having ordinary skill in the art to maintain the phosphorous as taught by Suzuki. 
Regarding claim 4, Suzuki ‘563, Sugizaki, Date and Sambasivan teaches all of the limitations of claim 1 as set forth above and further teaches aluminum content of the second coating (aluminum-oxygen compound layer) as from .24-8.7 mg/m2 and provides examples such as samples 8-10 as well as samples 19 and 21 in Table 3 within the claimed range of 3-40 mg/m 2.  Since Sugizaki teaches the constituent ratio of each of these components is not strictly limited and can be changed according to the 
Regarding claim 5, Suzuki ‘563, Sugizaki, Date and Sambasivan teaches all of the limitations of claim 1 as set forth above and Sugizaki does not teach any fluorine in the coating. 
Regarding claim 7, Suzuki ‘563, Sugizaki, Date and Sambasivan teaches all of the limitations of claim 1 as set forth above and Suzuki ‘563 further teaches the sheet steel in cans (containers) [0002].
Regarding claims 8, 13, 14-18, and 20-21, Suzuki ‘563, Sugizaki, Date and Sambasivan teaches all of the limitations of claims 1-5, and 7 as set forth above and Suzuki ‘563 further teaches the sheet steel in cans (containers) [0002] and with an epoxy phenol paint (organic) coating (formed on the aluminum-oxygen compound layer) [0047] and [0052].
Claims 6 and 19 are rejected under 35 U.S.C. 103 as obvious over Suzuki et al (US 2011/0168563 A1) (cited as Suzuki ‘563) in view of Sugizaki et al (JP2001329221 A) further in view of Date (US 2010/0310898 A1), further in view of Sambasivan et al. (US 2004/0138058 A1) and further in view of Suzuki (US 2013/0209829 A1) (cited as Suzuki ‘829).
Regarding claim 6, Suzuki ‘563, Date and Sambasivan teaches all of the limitations of claim 1 as set forth above. 
Suzuki ‘563 in view of Date Suzuki ‘563, Date and Sambasivan does not teach wherein the tin-plated steel sheet includes a tin alloy layer formed on the steel sheet, 2 or more.
However, Suzuki ‘563 teaches the amount of tin in the tin-plating layer is 0.05-20 g/m2 [0011] and provides examples such as samples 1-15 as well as samples 18-22 in Table 3 which have the claimed amount of tin.  Additionally, Suzuki ‘829 teaches a tin alloy formed by reflow treatment to alloy the tin of the plating layer with the steel base to improve corrosion resistance [0030], [0071]-[0073].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to create a tin alloy formed by reflow treatment as taught by Suzuki ‘829 between the plating layer and the steel base of Suzuki ‘563 in view of Date Suzuki ‘563, Date and Sambasivan to improve corrosion resistance.  The alloy layer being created from the tin plating layer would inherently have the same amount of tin as the tin plating layer and as claimed of 1.0 g/m2 or more.
Regarding claim 19, Suzuki ‘563, Sugizaki, Date and Sambasivan teaches all of the limitations of claim 6 as set forth above and Suzuki ‘563 further teaches the sheet steel with an epoxy phenol paint (organic) coating (formed on the aluminum-oxygen compound layer) [0047] and [0052].

Response to Arguments
Applicant’s arguments, and amendments, filed 1/6/2021 have been fully considered but after further careful consideration of the prior art are not persuasive.  Regarding the amendment of claim 1 with respect to the addition of a tin oxide film, Applicant argues that Suzuki teaches the Sn oxide is removed.  In response to 
Additionally, Applicant argues that Sugizaki’s electrodeposition coating is an electrodeposition coating used for untreated steel sheets. Therefore, there is no reason to use the electrodeposition coating disclosed in Sugizaki for forming the second chemical conversion coating.  In response to Applicant’s argument, Sugizaki teaches the coating is beneficial to provide excellent rust prevention and good smoothness, and although Sugizaki teaches the coating may be used even on untreated sheets [0004], it does not indicate it may be used only on untreated sheets and therefore, does not preclude it from being used on treated sheets as taught by Suzuki ‘563, particularly since excellent rust prevention and good smoothness could be beneficial to the coating of Suzuki ‘563.  Therefore Applicant’s argument are not convincing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki et al (JP5365335B2) teaches a tin plated (surface treated) steel sheet [0008] including a steel plate, a tin alloy layer, a metallic tin (plating) layer, a tin oxide film (SnOx with x being from 1 to 3 formed on the surface of the tin-plated steel sheet), and a first chemical conversion coating which contains Sn and Al and phosphate [0009].  Suzuki specifically teaches that by optimizing the amount of tin oxide film with respect to tin plating, a tin-plated steel sheet that satisfies various characteristics as a steel sheet for cans and is particularly excellent in water resistance secondary adhesion can be obtained.  Suzuki et al US 2011/0180185 A1 teaches a tinned steel sheet 2 ; a first chemical conversion coating disposed on the Sn-containing plating layer, which contains P and Sn, and in which the mass per unit area of P is 0.3 to 10 mg/m2 ; a second chemical conversion coating disposed on the first chemical conversion coating, which contains P and Al, and in which the mass per unit area of P is 1.2 to 10 mg/m2 and the mass per unit area of Al is 0.24 to 8.7 mg/m2 ; and a silane coupling agent-treating layer formed with the silane coupling agent, disposed on the second chemical conversion coating [0011]
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                             

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784